Citation Nr: 0506982	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  97-33 785A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

2.  Entitlement to service connection for shortness of breath 
due to undiagnosed illness.

3.  Entitlement to service connection for joint pains due to 
undiagnosed illness.

4.  Entitlement to an initial evaluation in excess of 10 
percent for chronic fatigue syndrome.

5.  Entitlement to an effective date prior to March 1, 2002 
for the grant of service connection for chronic fatigue 
syndrome.


REPRESENTATION

Appellant represented by:	Clayte Binion, Attorney



WITNESS AT HEARING ON APPEAL

Appellant 


INTRODUCTION

The veteran served on active duty from May 1972 to May 1974.  
He had subsequent period of service in the United States Army 
Reserve and was ordered to active duty in support of 
Operation Desert Storm from September 1990 to May 1991.

By rating decision dated in December 2000, the RO established 
service connection for migraine headaches, and assigned a 
disability evaluation of 30 percent, from May 5, 1995.  In an 
August 2001 rating decision, the RO increased the evaluation 
for migraine headaches to 50 percent, from December 14, 2000.  
In a March 2002 letter, the veteran expressed disagreement 
with the effective date of the 50 percent evaluation 
assigned.  By letter dated in July 2002, the veteran's 
representative specifically stated that he was seeking an 
effective date of May 5, 1995.  By rating decision, dated in 
August 2002, the RO assigned a 50 percent evaluation for 
migraine headaches, from May 5, 1995.  This represents a full 
grant of the benefit sought.  

This case has previously come before the Board.  In September 
1999, the Board remanded the case to the RO for further 
development.  In October 2000, the Board denied service 
connection for a disability due to an undiagnosed illness 
manifested by fatigue, memory loss, shortness of breath, and 
joint pains.  

The Secretary and the veteran (the parties) filed a joint 
motion for remand, citing VCAA.  In June 2001, the Court 
vacated that portion of the Board's October 2000 decision 
pertaining to service connection for an undiagnosed illness 
manifested by fatigue, memory loss, shortness of breath, and 
joint pains.  

In December 2001 and June 2003, the Board remanded the case 
to the RO for further development.  The case was returned to 
the Board for further appellate review consistent with the 
June 2001 Order.  

Service connection for chronic fatigue syndrome was granted 
in a rating decision in October 2003. A 10 percent evaluation 
was assigned effective March 1, 2002.

In connection with his appeal, the veteran testified before 
the undersigned Veterans Law Judge in Washington, D.C. via 
videoconference in September 2000.  A transcript of the 
hearing has been associated with the claims file.  

The issues of an initial rating greater than 10 percent for 
chronic fatigue syndrome and an effective date prior to March 
1, 2002 for the grant of service connection for chronic 
fatigue syndrome  are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia Theater 
of Operations during the Persian Gulf War.

2.  The record contains no competent medical evidence of a 
disability manifested by memory loss.

3.  A chronic disability manifested by shortness of breath or 
joint pains was not present in service and is not otherwise 
related thereto.

4.  Neither shortness of breath nor joint pains is a 
manifestation of an undiagnosed illness or a medically 
unexplained multi-system illness.



CONCLUSIONS OF LAW

A disability manifested by memory loss, shortness of breath, 
or joint pains was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred.   
38 U.S.C.A. §§ 1101, 1110, 1117, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These new provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits. This change in law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  A VCAA notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   In this 
case, the Board finds that VA's duties to the appellant under 
the VCAA have been fulfilled.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  The Board finds that 
letters dated in March 2002 and June 2003 adequately informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
These letters also notified the veteran of the information 
and evidence needed to substantiate and complete his claim 
for service connection for hypertension, of what part of that 
evidence he was to provide, and what part VA would attempt to 
obtain for him.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

In this case, although the VCAA notice letters that provided 
to the appellant do not specifically refer to the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim. In March 2002, the veteran was 
directed to submit "additional evidence and argument" in 
support of his claim." It also is noted that the original 
rating decision on appeal was in May 1997.  Notice fully 
complying the provisions of the VCAA was not provided to the 
veteran until March 2002.  Therefore, the veteran did not 
receive proper VCAA notice prior to the initial rating 
decision denying his claim.  Nonetheless, the Board finds 
that the lack of such a pre-decision notice is not 
prejudicial to the veteran.  VCAA notice was provided by the 
RO prior to the transfer and certification of the veteran's 
case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A.  The VA has satisfied its obligation to notify and 
assist the appellant in this case. No additional active duty 
service medical records are outstanding. All available post-
service VA and private medical records have been obtained. 
Consequently, there is no prejudice to the appellant in 
proceeding to consider the claim.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).


Background

The May 1972 service entrance examination report shows that 
the spine and musculoskeletal system, upper and lower 
extremities, and lungs and chest were normal.  An April 1974 
separation examination report shows that the spine and 
musculoskeletal system, upper and lower extremities, and 
lungs and chest were normal.  On the accompanying medical 
history, he denied having or having had swollen or painful 
joints, shortness of breath, and loss of memory.  

A May 1979 service entrance examination shows that the spine 
and musculoskeletal system, upper and lower extremities, and 
lungs and chest were normal.  A February 1986 report of 
examination notes that the upper extremities, and lungs and 
chest were normal.  In a treatment record, dated in May 1991, 
the veteran complained of having problems sleeping and stress 
reaction since returning from the Persian Gulf.  The 
assessment was that the veteran was experiencing symptoms 
that appeared appropriate for a soldier returning after 
prolonged stress.  

A June 1990 report of examination shows that the spine and 
musculoskeletal system, upper and lower extremities, and 
lungs and chest were normal.  A report of examination, dated 
in May 1991, shows that the spine and musculoskeletal system, 
upper and lower extremities, and lungs and chest were normal.  
On the accompanying medical history, the veteran denied 
having or having had shortness of breath and loss of memory.  
He indicated that he did not know whether he had or had had 
swollen or painful joints.  The report notes his report that 
his elbow joints hurt but that he did not know why.  

An August 1994 Persian Gulf Registry reflects the veteran's 
complaints of shortness of breath, fatigue, and pain in the 
elbows, knees, and ankles.  The relevant diagnoses were 
tendonitis involving the elbows, joints, and knees, and 
chronic obstructive pulmonary disease.

On VA examination in November 1995, the veteran complained of 
pain in the elbows, knees, and ankles since 1992.  He 
reported a history of chronic fatigue since 1992.  No 
significant difficulties with memory were noted.  The 
relevant assessments were tendonitis involving the elbows, 
knees, and ankles, rule out short-term memory loss, and 
chronic fatigue of unknown etiology.  

At a hearing held before the undersigned in September 2000, 
the veteran reiterated his previous contentions.  He reported 
exposure to oil well fires in Kuwait for over 30 days.  With 
regard to memory loss, he indicated that he could not go back 
more than three days.  When asked by the undersigned whether 
his private physician or any other doctor at the VA had 
attributed his conditions to service or to an undiagnosed 
illness, the veteran responded in the affirmative.  However, 
he then indicated that he was specifically referring to only 
his service-connected high blood pressure.  In this regard, 
the Board must note that the RO has awarded the veteran 
service connection for high blood pressure and that the issue 
of service connection for high blood pressure is not before 
the Board at this time.  The veteran failed to indicate that 
any health care provider had associated his alleged fatigue, 
memory loss, shortness of breath, or joint pains to his 
active service or to an undiagnosed illness.

VA outpatient treatment records, dated in March 2002 note the 
veteran's complaint of decreased memory.  Another March 2002 
record of treatment shows an assessment of a breathing-
related sleep disorder.  


Legal Criteria

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required when a condition noted during service is not shown 
to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

With certain exceptions, VA will pay compensation to a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability, provided that such disability 
became manifest either during active service in the Southwest 
Asia Theater of Operations during the Persian Gulf War, or to 
a degree of 10 percent or more not later than December 31, 
2006 and such disability by history, physical examination, 
and laboratory tests cannot be attributed to any known 
clinical diagnosis.  A qualifying chronic disability means a 
chronic disability resulting from any (or any combination) of 
the following:  An undiagnosed illness; the following 
medically explained chronic multisystem illnesses that are 
defined by a cluster of signs or symptoms (1) chronic fatigue 
syndrome, (2) fibromyalgia, (3) irritable bowel syndrome, or 
any other illness that the Secretary determines meets the 
criteria of this section for a medically unexplained chronic 
multi-symptom illness.  The term medically unexplained 
chronic multisystem illness means a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisystem illnesses of partially 
understood etiology and pathophysiology will not be 
considered medically unexplained.  

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  Signs or symptoms which may be 
manifestations of undiagnosed illness or medically 
unexplained chronic multisystem illnesses include, but are 
not limited to (1) fatigue, (2) signs or symptoms involving 
the skin, (3) headache, (4) muscle pain, (5) joint pain, 
(6) neurologic signs or symptoms, (7) neuropsychological 
signs or symptoms, (8) signs or symptoms involving the 
respiratory system, (9) sleep disturbances, 
(10) gastrointestinal signs or symptoms, (11) cardiovascular 
signs or symptoms, (12) abnormal weight loss, and 
(13) menstrual disorders.  However, compensation shall not be 
paid if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military service in 
Southwest Asia in the Southwest Asia Theater of Operations 
during the Persian Gulf War, or there is affirmative evidence 
that an undiagnosed illness was caused by a supervening 
condition or that which occurred after the veteran departed 
from the Southwest Asia Theater of Operations and the onset 
of the illness, or if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.


Analysis

The veteran in effect has contended that he has memory loss, 
shortness of breath, and joint pains due to undiagnosed 
illnesses related to his service in the Persian Gulf War. 

Initially, the Board notes that a chronic disability 
manifested by shortness of breath, memory loss, or joint 
pains was not present in service and no evidence has been 
presented to suggest that chronic diagnosed conditions 
disability manifested by shortness of breath, memory loss, 
and joint pains had their onset therein.

A preponderance of the evidence on file is against a finding 
that the veteran has sustained an identifiable memory loss 
attributable to undiagnosed illness from Persian Gulf War 
service.  The only evidence on file identifying memory loss 
are statements provided by the veteran.  At the time of the 
July 2003 VA psychiatric examination, the veteran complained 
of short-term memory loss. The examiner, however, found the 
veteran's memory to be grossly intact, attributing the 
veteran's subjective feeling of memory loss to depression. No 
medical opinion or other competent medical evidence to the 
contrary has been submitted. There is simply an absence of 
"objective indications of chronic disability" as required in 
the regulation governing compensation for disabilities due to 
undiagnosed illness at 38 C.F.R. § 3.317(c).  Similarly, the 
objective evidence on file fails to reveal evidence 
sufficient to warrant a compensable 10 percent evaluation for 
memory loss in any evidence on file.  The most recent 
clinical review of all of the evidence on file concluded with 
a simple statement that memory loss was not found.  
Accordingly, the Board cannot find that the veteran has an 
undiagnosed illness of memory loss, which is subject to an 
award of VA compensation in accordance with the governing 
regulation.  Any objective signs or symptoms do simply not 
demonstrate a chronic disability of memory loss in the 
evidence on file.  38 U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. 
§§ 3.303, 3.317.

With respect to claimed joint pains, the veteran gave a 
history of pain, swelling, and stiffness of the elbows, 
knees, and ankles when he underwent VA examination in July 
2003. Clinical examination, however, was essentially 
unremarkable except for unexplained stiffness of the right 
elbow.  The examiner attributed the veteran's knee complaints 
to patellafemoral pain syndrome and his ankle complaints to 
tarsal coalition, a congenital malformation. He went on to 
conclude that there was no indication that the veteran's knee 
and ankle pain had their onset in or were otherwise related 
to his periods of military service, adding that the joint 
apins were not indicative of a chronic multi-system illness. 
In November 2003, another VA examiner attributed the 
veteran's polyarthralgias, including arthralgias of the 
elbows, to chronic hepatitis C, a consequence of IV drug use. 
Significantly, no medical opinion or other competent medical 
evidence to the contrary has been submitted.  In view of the 
above evidence, the Board finds that the claimed joint pains 
are not a manifestation of an undiagnosed illness or a 
medically unexplained multi-system illness. 38 U.S.C.A. 
§§ 1101, 1110, 1117; 38 C.F.R. §§ 3.303, 3.317.

As to the claim of shortness of breath, on VA examination in 
July 2003, the veteran gave a history of this problem since 
1991. Pulmonary function tests administered in conjunction 
with the July 2003 examination disclosed a mild diffusion 
defect, which the examiner indicated was the cause of the 
veteran's shortness of breath. In November 2003, the examiner 
of the veteran concluded that the shortness of breath was the 
consequence of a severe nasal obstruction and cocaine 
snorting. Again, no medical opinion or other competent 
medical evidence to support the veteran's assertions has been 
submitted. Consequently, as etiologies for the reported 
shortness of breath have been identified, this respiratory 
symptom cannot be considered to be a manifestation of an 
undiagnosed illness or a medically unexplained multi-system 
illness. 38 U.S.C.A. §§ 1101, 1110, 1117; 38 C.F.R. §§ 3.303, 
3.317.

Finally, the Board finds that the evidence is not so evenly 
balanced that there is doubt as to any material issue 
involving the above claims. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for memory loss due to undiagnosed illness 
is denied.

Service connection for shortness of breath due to undiagnosed 
illness is denied.

Service connection for joint pains due to undiagnosed illness 
is denied.



REMAND

The veteran has maintained that the current 10 percent 
evaluation does not adequately reflect the impairment 
attributable to chronic fatigue syndrome. In the opinion of 
the Board, further development is necessary prior to a final 
decision as to this issue. Accordingly, the case is remanded 
as follows:


1.  The veteran should be requested to 
identify all sources of recent medical 
treatment pertinent to the claimed issue.  
He should furnish signed authorizations 
for release to the VA of private medical 
records in connection with each non-VA 
source identified.  Copies of the medical 
records from all sources (not already in 
the claims folder) should then be 
requested.  All records obtained should 
be added to the claims folder. The RO 
should take the appropriate action to 
obtain all VA treatment records 
associated with treatment afforded the 
veteran.  

2. The veteran should be scheduled for a 
VA examination by a physician familiar 
with chronic fatigue syndrome in order to 
determine the extent and severity of the 
service-connected condition. All 
necessary tests and studies should be 
accomplished, and all clinical 
manifestations should be reported in 
detail. 

A detailed medical history addressing the 
manifestations of chronic fatigue 
syndrome as set forth in 38 C.F.R. 
§ 4.86b, Code 6354 (2004) should be 
obtained. The examiner should note 
whether the subjective complaints 
reported by the veteran are consistent 
with the clinical findings and the nature 
of the disability. 

The claims folder should be made 
available to the examiner in conjunction 
with the examination. A rationale should 
be provided for all conclusions reached.

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
further development is deemed necessary, 
or if the above-discussed development is 
incomplete, appropriate corrective action 
is to be implemented. Finally, the RO 
should readjudicate the veteran's claims.  
If the RO denies any benefit sought, it 
should provide the appellant and his 
attorney a supplemental statement of the 
case and an opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WAYNE M. BRAEUER 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


